Citation Nr: 0525426	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-38 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Eligibility for VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1951 to 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and a February 2004 decision of the 
VA Medical Center in Columbia, South Carolina.  

The veteran testified before the undersigned Judge at a local 
hearing in July 2005.  At that time, the Board granted the 
veteran's motion to advance on the docket.  


FINDINGS OF FACT

1.  In a July 2003 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for dental condition.

2.  The veteran does not have an adjudicated compensable 
service-connected dental condition, a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, he was not detained 
or interned as a prisoner of war, he does not have a dental 
condition determined to be complicating a medical condition 
currently being treated by VA, and he is not a Chapter 31 
vocational rehabilitation trainee. 


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for dental condition.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2004).

2.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 C.F.R. §§ 3.381, 4.150, 
17.161 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a VA form 21-4138 dated July 15, 2003, the veteran 
indicated that he wished to withdraw his Board appeal as to 
the issue of service connection for dental condition in lieu 
of a new claim at the Dorn, VA Medical Center for dental 
treatment purposes only.  Accordingly, the issue of service 
connection for dental condition issue is no longer in 
appellate status.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for open angle glaucoma. and 
there effectively remains no allegation of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.

In closing, the Board notes that the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  
However, the Board finds nothing in the new legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.

Dental Eligibility

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The VAMC notified the veteran of the evidence and information 
necessary to substantiate the claim on appeal in a December 
2004 letter.  The VA fully notified the veteran of what is 
required to substantiate this claim in this letter and by way 
of the October 2004 statement of the case (SOC).  Together, 
the December 2004 letter and October 2004 SOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him. He was also asked to submit evidence in 
his possession. The veteran did not submit or identify any 
other evidence.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, including dental treatment records, VA treatment 
records, private medical statement, and statements and 
testimony from the veteran. 

While the veteran argues that private dental records were not 
obtained, the Board does not find these records pertinent to 
the issue of eligibility, as the veteran does not meet the 
basic eligibility criteria.  The private dental records 
address the status of the veteran's dental problem, not the 
eligibility criteria.  Thus, it does not appear that there 
are any other relevant additional records that are necessary 
to obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, as noted above, the 
veteran withdrew his service connection claim for dental 
condition and therefore, the evidence does not show that he 
has an adjudicated service-connected compensable dental 
condition.  Obviously then, the evidence does not show that a 
dental condition would warrant a compensable rating under the 
rating schedule. See e.g., 38 C.F.R. § 4.150.  Therefore, 
entitlement to Class I dental treatment cannot be granted.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, the veteran does not 
have a service-connected dental condition and even if he did, 
the veteran was discharged in 1967 and his recent application 
is clearly untimely under the Class II eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

In this case, the veteran testified before the undersigned 
Judge that he received extensive dental treatment in service, 
including a partial denture.  However, he has never claimed 
that he sustained "trauma" during service.  There is no 
indication, nor has he contended, that he sustained any 
external trauma to the face or mouth during service.  The 
record contains absolutely no competent evidence of a current 
dental condition due to in-service trauma.  Thus, he does not 
meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment.

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).  In this case, the 
veteran's DD Form 214 does not reflect that he was a prisoner 
of war, nor does he assert same.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the evidence does not show that he meets any of the 
other categories of eligibility of 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, he is not a Chapter 31 
vocational rehabilitation trainee, nor does the objective 
medical evidence contain any indication whatsoever that he 
has a dental condition clinically determined to be 
complicating a medical condition now being treated by VA.  
The veteran's representative pointed out at the hearing that 
VA did not obtain the medical records, from 1985 to the 
present, of the veteran's current treating physician for his 
dental care.  However, obtaining these records would not show 
that the veteran met any of the above regulatory requirements 
for VA eligibility for dental treatment.  In fact, the 
veteran has never asserted that his dental problems 
complicate a medical condition now being treated by VA, nor 
has he claimed any physician, including his private medical 
physician, has made such a claim.  Moreover, the medical 
statement provided by the private medical physician, dated in 
July 2003, made no mention that the veteran's dental 
condition is complicating any medical conditions now being 
treated by VA.  

Based upon the above findings, the preponderance of the 
evidence is against the claim for VA dental treatment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C. § 
5107 (West 2002).


ORDER

The appeal as to the issue of entitlement to service 
connection for dental condition is dismissed.

Entitlement to VA dental treatment is denied. 



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


